Citation Nr: 0409087	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  02-00 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
 St. Petersburg, Florida


THE ISSUE

Whether new and material evidence to reopen a previously 
denied claim for service connection for macular degeneration 
(claimed as an eye disability) has been received.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran had active military service in the U.S. Air Force 
from May 1973 to October 1974.  He also served in the Air 
National Guard from March 1984 to January 1985, and in the 
Naval Reserve from October 1988 to September 1991.

By a February 1999 decision, the Board of Veterans' Appeals 
(Board) denied the veteran's original claim for service 
connection for macular degeneration.

This case comes to the Board on appeal from a June 2001 
rating decision, in which the RO, inter alia, declined to 
reopen a claim for service connection for macular 
degeneration on the basis that new and material evidence had 
not been presented.  The veteran submitted a notice of 
disagreement (NOD) in August 2001, and the RO issued a 
statement of the case (SOC) in November 2001.  The veteran 
submitted a substantive appeal in February 2002.

In June 2003, the Board remanded this matter to the RO for 
due process compliance.  As noted in that remand, the veteran 
neither reported for a Board hearing scheduled in June 2002 
nor submitted a timely motion for a new hearing date 
following his failure to appear.  Hence, the Board will 
proceed to review the matter on appeal as though the request 
for a hearing had been withdrawn.  See 38 C.F.R. § 20.704(d) 
(2003).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In February 1999, the Board denied service connection for 
macular degeneration.

3.  Evidence received since the February 1999 Board decision 
is essentially duplicative or cumulative in nature, does not 
bear directly or substantially upon the issue at hand, and/or 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for macular degeneration.


CONCLUSIONS OF LAW

1.  The Board's February 1999 decision denying the veteran's 
claim for service connection for macular degeneration is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2003).

2.  The evidence associated with the claims file since the 
Board's February 1999 denial is not new and material; thus, 
the requirements to reopen the veteran's claim have not been 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1105 (2003).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A.              § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f).  
However, as there are, nonetheless, duties to notify and 
assist owed the veteran, the Board determines, in any event, 
that all notification and development action needed to render 
a fair decision on the issue on appeal has been accomplished.

Through the June 2001 rating decision and the November 2001 
statement of the case, the veteran and his representative 
have been notified of the law and regulations governing the 
claim, the evidence that has been considered in connection 
with his appeal, and the bases for the denial of the claim.  
Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been afforded ample opportunity to 
submit information and evidence.  

In the July 2003 letter to the veteran, the RO notified him 
of the evidence needed to reopen his claim.  The veteran was 
notified of the type of information he should submit, and was 
advised to submit any evidence in his possession.  In view of 
the July 2003 letter, the Board also finds that the statutory 
and regulatory requirement that VA notify a claimant of what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA, has also been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  The Board notes that, in response to the 
RO's June 1993 letter, the veteran requested, in November 
2003, that the RO immediately forward his appeal to the Board 
for decision.

The Board points out that, in the recent decision of 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to this 
claim (or claims).  As explained above, all of these 
requirements have been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  In that case, the Court determined that VA 
had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  Id. at 422.  

In the current appeal, the Board notes that documents meeting 
the VCAA's notice requirements were provided to the veteran 
after the rating decision on appeal and well after a 
substantially complete application was received.  However, 
the Board finds that the lack of pre-adjudication notice in 
this case has not, in any way, prejudiced the veteran.  As 
indicated above, the RO issued the November 2001 SOC, 
explaining what was needed to substantiate the claim, within 
a few short months after the June 2001 rating decision on 
appeal; the veteran was thereafter afforded the opportunity 
to respond.  Moreover, the case came to the Board initially 
in June 2003, well after the one-year period for response to 
any such notice (see 38 U.S.C.A. § 5103(b)(1)), and, 
following the Board's remand, in November 2003, the veteran 
requested that the RO immediately forward his appeal to the 
Board for decision.

Under these circumstances, the Board finds that, to the 
extent that VA has failed to fulfill any duty to notify the 
veteran, such error is harmless.  See ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO has undertaken reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim, to include 
obtaining recent VA outpatient treatment records.  Neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate the existence of, any 
additional medical or other relevant evidence that is 
necessary for a fair adjudication of the claim that has not 
already been obtained.  Hence, the Board is aware of no 
circumstances in this matter that would put the VA on notice 
of the existence of any additional relevant evidence that, if 
obtained, would provide a basis to reopen the claim on 
appeal.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995). 

In view of all the foregoing, the Board finds that all duties 
to notify and assist have been met, and there is no prejudice 
to the veteran in proceeding with a decision on appeal.

II.  New and Material Evidence

In a February 1999 decision, the Board denied service 
connection for macular degeneration.  Evidence considered at 
that time included the veteran's service medical records, the 
report of a January 1991 VA examination, an April 1992 
hearing transcript, the report of a March 1997 VA 
examination, and records received in October 1997 from the 
Social Security Administration and/or state health 
department.  In its decision, the Board noted that the record 
contained competent evidence of an injury in service and of a 
current disability; however, there was no competent evidence 
of a nexus between the injury in service and any current eye 
disorder, or of any relationship between a current eye 
disorder and a service-connected disability.  

Unless the Chairman orders reconsideration, or one of the 
other exceptions to finality apply, all Board decisions are 
final on the date stamped on the face of the decision.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Here, the veteran 
did not request reconsideration of the Board's February 1999 
decision, and no other exception to finality applies; hence, 
that decision is final as to the evidence then of record. 

The veteran filed the current claim to reopen in April 2001.  
Under the governing legal authority, VA may reopen and review 
a claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002)).  Given the date of 
claim culminating in the instant appeal, the Board will apply 
the version of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001; that version appears in the 2001 edition of Title 
38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence 
that was then of record.  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to the claim was the Board's 
February 1999 denial of service connection.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

In the present case, evidence added to the record since 
February 1999 includes additional VA treatment records, 
private treatment records, and the veteran's statements.  The 
VA treatment records document presbyopia and anisometropia, 
but no retinopathy.  The private medical records show 
diagnoses of presbyopia, as well as mild drusen.  The 
veteran's statements refer to a loss of vision over the 
years.  

Although the recently received medical records are "new" in 
that these particular reports were not previously considered, 
that evidence is cumulative of evidence already of record.  
The records include diagnosis of eye disability; however, 
there was a diagnosis of record at the time of the previous 
denial of the claim.  
Significantly, neither the VA treatment records nor the 
private treatment records is material for purposes of 
reopening the claim because they do not include any medical 
indication or opinion that the veteran currently has eye 
disability that is medically related to service. 

Further, the veteran's statements as to loss of vision over 
the years were considered at the time of the Board's prior 
decision; hence, these assertions are merely cumulative or 
duplicative of evidence previously of record.  Even if the 
veteran's contentions that his eye disability is the result 
of hydraulic fluid splashed into his eyes during service were 
considered new, the Board points out that, as a layperson, 
the veteran is not competent to provide a probative opinion 
on a medical matter, such as the etiology of a disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998).  Thus, 
where, as here, resolution of the issue on appeal turns on a 
medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  

In short, while the veteran claims that he is suffering from 
premature macular degeneration due to hydraulic fluid 
splashed into his eyes during service, he has not submitted 
any competent evidence to support that claim.  Moreover, as 
nothing in the VCAA "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title" (38 U.S.C.A. § 5103A(f)), as 
noted above, the VCAA does not required VA to obtain a 
medical opinion as to a nexus between the claimed in-service 
injury and current disability.  

In the absence of new and material evidence, the requirements 
to reopen the claim for service connection for macular 
degeneration have not been met; hence, the appeal must be 
denied.  As the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen the 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

In the absence of new and material evidence, the application 
to reopen the claim for service connection for macular 
degeneration is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



